DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 5-7A) in the reply filed on 5/3/2022 is acknowledged.
Claims 10-12, 14, 15, 18, 20 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2022.

Response to Amendment
Claims 1, 3, 4, 7, 8, 10-12, 14, 15, 18, 20, 25, 32, 33, 35, and 39-41 are pending. 
 Claims 10-12, 14, 15, 18, 20 and 25 are withdrawn
Claims 1, 3, 4, 7, 8, 32, 33, 35, 39, 40, and 41 are pending, drawn to the elected species, and therefore, examined below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/10/2020 and 9/24/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with because they include the following reference character(s) not mentioned in the description: “100” (Figure 1), “21” (Figure 1), “30” (Figure 1), “2a” (Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 4, 35, 39, and 41 are objected to because of the following informalities: 
-Claim 1 begins with “for packaging”, however, it appears this should instead be “An apparatus for packaging”.
-Claim 1, line 13 “is suitable to” would be better recited as “is configured to”.
-Claim 1, line 13, “the same film portion” would be better recited as “the film portion”
-Claim 3, line 13, “the same driven” would be better recited as “the driven”
-Claim 4, line 3, “with the first and with the second flat hinge” would be better recited as “with the first flat hinge and with the second flat hinge”
-Claim 4, line 6, “the interior” should instead be “an interior”
-Claim 35, line 5, “said support” should instead be “said one of more supports”.
-Claim 39, line 1, “A method for packaging at least one product the packaging apparatus” should instead be “A method for packaging at least one product with the packaging apparatus”.
-Claim 39, line 13, “the support” should instead recite “the at least one support”.
-Claim 41, “the support”, “the package” and “the product” should all include “at least one” after “the”. 
-  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, 8, 32, 33, 35, 39, 40, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 8 recites “at least one upper tool” and subsequently, lines 10 and 15 recite “the upper tool” and line 19 recites “the at least one upper tool comprises a single upper tool”. These recitations render the claim indefinite as it is unclear as to whether the Applicant is attempting to recite one upper tool or the option of multiple upper tools and further, it is unclear if “the upper tool” as recited on lines 10 and 15 is referring to the same tool as the “single upper tool” or if these are different tools. Therefore, these different recitations render the claim unclear and therefore, indefinite.  
Further regarding Claim 1, lines 21-25 recite “at least between: the first and the second position along the predetermined trajectory in order to define an outward stroke of the upper tool, and the second and the first position along the predetermined trajectory in order to define a return stroke of the upper tool.”. This limitation renders the claim indefinite as it is unclear as what “outward” and “return” strokes are attempting to encompass. Specifically, it is unclear as to what the tool is moving outward relative to and returning to and therefore, the scope of such recitations is unclear and therefore render the claim indefinite. 
Regarding Claim 3, lines 4-5 recite “a driven member having one terminal portion hinged to the driving member and a second terminal portion fixed to the upper tool” and lines 7-10 recite “wherein the driven member has: a first terminal portion, hinged to the driving member by said second flat hinge interposed between driven member and driving member, and a second terminal portion, fixed to the upper tool”. These limitations render the claim indefinite as it is unclear if the recitations of “a first terminal portion” and “second terminal portion” are referring to the previously recited “one terminal portion” and “second terminal portion” or if different portions are being referred to.
Again regarding Claim 3, line 11 recites “a guiding member engaged via rotation around a second rotation axis”. This limitation renders the claim indefinite as it is unclear as to what the guiding member is being engaged with. 
Regarding Claim 32, line 1 recites “the plastic film”, however, this lacks antecedent basis within the claim and therefore renders the claim indefinite as it is unclear if this is referring to the previously recited film or a different film.
Regarding Claim 39, line 5 recites “moving the lower tool from the loading position to the packaging position”. This limitation renders the claim indefinite as “the loading position” and “the packaging position” lack antecedent basis within the claims and therefore it is unclear as to what the Applicant is referring to. Note Claim 39 imports the limitations of Claim 1, however, Claim 1 does not recite such positions. 
Claims 4, 7, 8, 33, 35, 40, and 41 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as these claims depend from at least one of the claims outlined above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 35, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mueller (US Patent 4,065,909).
Regarding Claim 1, Mueller discloses an apparatus (100; Figure 5) for packaging at least one product (29; Figure 3) arranged on a support (receptacle 22), the packaging apparatus (100) comprising: 
a supporting frame (base frame 112 and frame members 122, 124, 126; Figure 5), 
a supplying station (roll 130) of a film (132) borne by the frame (122, 124, 126; as shown in Figure 5) and configured to arrange at least one portion of the film (24; Figure 2) at a predetermined pick-up position (indexed position per Col 9, lines 18-21, Col 13, lines 4-8 and Col 15, lines 25-32), 
at least one lower tool (flat plates 120 of conveyor 116; Col 8, lines 41-48) engaged with the frame (112 via conveyor frame 114; Col 8, lines 41-48) and configured to receive one or more supports (22; Col 8, lines 41-48), 
at least one upper tool (carrier plates 160, 144) engaged with the frame (base frame 112 and frame members 122, 124, 126; see Figure 8) and cooperating with the lower tool (120) to engage the film portion (24) with at least one support (22; see Figure 9) and making at least one package (Col 16, lines 15-41), 
a movement device (output shaft 154 of driving device 156, drum assembly 128 comprising end plates 138, 140 and slide bars 194 with associated rollers 196 and guideways 203, 204, hereinafter referred to as “154,128” ; see Figure 8; note Col 11, lines 30-50 and Col 12, lines 37-40) interposed between the frame (base frame 112 and frame members 122, 124, 126) and the upper tool (160, 144), wherein the movement device (154,128) is configured to move the upper tool (160, 144; see Col 11, lines 30-50 and Col 12, lines 37-40) between: 
a first position (see “Annotated View of Figure 11”), wherein an active surface (of 160 and 144) of the upper tool (160, 144) is next to the film portion (24) in the predetermined pick-up position and is suitable to receive the same film portion (24) from the supplying station (130; see “Annotated View of Figure 11”), and 
a second position (see “Annotated View of Figure 11” below), wherein the active surface of the upper tool (160,144) is aligned with and next to the lower tool (120) to engage the film portion (24) with at least one support (22) and making at least one package (Col 16, lines 15-41), 
wherein the at least one upper tool (160, 144) comprises a single upper tool (160, 144; note that each tool/plate can be viewed as a singular upper tool) movable along a predetermined trajectory lying (see “Annotated View of Figure 11” below), in use condition of the apparatus, along a vertical plane (see “Annotated View of Figure 11” below) at least between: 2First Named Inventor: Riccardo Palumbo Serial No: 16/771,283 
the first and the second position along the predetermined trajectory (shown below) in order to define an outward stroke of the upper tool (160, 144), and 
the second and the first position along the predetermined trajectory in order to define a return stroke of the upper tool (51a or 51b; note the “Annotated View of Figure 11” below which depicts return and outward motions; note the 112 rejections above).
 

    PNG
    media_image1.png
    638
    625
    media_image1.png
    Greyscale

Annotated View of Figure 11

Regarding Claim 7, Mueller discloses at least one actuator member (156; Figure 8) active on the movement device (154, 128) and capable of selectively moving the upper tool (160, 144) from the first position to the second position and from the second position to the first position (see Figure 11).  

Regarding Claim 8, Mueller discloses the actuator member (156) is active on the driving member (154) and commands the driving member (154) in rotation around the first rotation axis (Col 12, lines 37-39).  

Regarding Claim 35, Mueller discloses the lower tool (120) is movable relative to the frame (i.e. 112) at least between: 
a packaging position (Figures 10 and 11) in which the lower tool (120) is aligned with the upper tool (160, 144), 
a loading position (upstream position wherein 22 is loaded onto 120), spaced from the packaging position (Figures 5c and 5d), in which the lower tool (120) is configured to receive the support (22; Col 8, lines 45-46).  

Regarding Claim 39, Mueller discloses a method for packaging at least one product (8; Figure 4) with the packaging apparatus (1; Figure 1) of claim 1 (see rejection above), the method comprising: 
arranging at least one support (22) supporting at least one product (29; Figure 3) on the lower tool (120) placed in the loading position (Col 8, lines 45-46), 
moving the lower tool (120) from the loading position to the packaging position (Figures 10 and 11 via conveyor 116), 
positioning the upper tool (160, 144) at the first position (see “Annotated View of Figure 11” above; Col 9, lines 18-25), 
picking up, with the upper tool (160, 144) in the first position, the film portion (24) from the supplying station (130; Col 9, lines 18-25), 
moving, by the movement device (154, 128), the upper tool (160, 144) from the first position to the second position (see “Annotated View of Figure 11” above; see Col 11, lines 30-50 and Col 12, lines 37-40), 9First Named Inventor: Riccardo Palumbo Serial No: 16/771,283 
moving the lower tool (120) from the loading position to the packaging position (Figures 10-11) such that upper tool (160, 144), in the second position, is aligned with and next to the lower tool (120; Col 9, lines 26-40; see Figure 11 for further reference), 
engaging the film portion (24) with the support (22) for obtaining at least one package (i.e. Col 9, lines 26-40).  

Regarding Claim 40, Palumbo, as modified, discloses the moving of the upper tool (160, 144) from the first position to the second position and the moving of the lower tool (120) from the loading position to the packaging position (Figures 10 and 11) are synchronized with each other (See Col 12, lines 37-39 which discloses indexing control means and it must be noted that synchronization of the machine as a whole can be reasonably assumed in order for the machine to operate as intended).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 32, 33, 35, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo (US PGPUB 2012/0204516), in view of Walter (US Patent 6,161,367).
Regarding Claim 1, Palumbo discloses an apparatus (1; Figure 1) for packaging at least one product (8; Figure 4) arranged on a support (7), the packaging apparatus (1) comprising: 
a supporting frame (10), 
a supplying station (“roll supporting assembly 3” and “film cutting assembly 4”) of a film (60; Figure 2) borne by the frame (10 via roll 6; Para. 0051) and configured to arrange at least one portion of the film (sheet 61; Figure 4) at a predetermined pick-up position (at backing plate 421; Figure 3; Paras. 0060-0063), 
at least one lower tool (53; Figures 3, 5a-5f) engaged with the frame (10; Para. 0055) and configured to receive one or more supports (7; see Figures 5a-5f), 
at least one upper tool (transfer plates 51a, 51b) engaged with the frame (via cylinder 50) and cooperating with the lower tool (53) to engage the film portion (61) with at least one support (7) and making at least one package (see Figures 5a-5f; Para. 0070), 
a movement device (output of 50 and connection of 50 and cylinders 52a/52b, hereinafter referred to as 50, 52a,52b; Para. 0054; see “Annotated View of Figure 3” below) interposed between the frame (10) and the upper tool (51a, 51b), wherein the movement device (50, 52a, 52b) is configured to move the upper tool (51a, 51b) between: 
a first position (see position of 51b in Figure 2; see “Annotated View of Figures 2 and 3” below), wherein an active surface (of plates 51a, 51b) of the upper tool (51a, 51b) is next to the film portion (61) in the predetermined pick-up position (at 421) and is suitable to receive the same film portion (61) from the supplying station (3, 4; Para. 0063), and 
a second position (see position of 51a in Figure 2 extended from that of Figure 3; see “Annotated View of Figures 2 and 3” below), wherein the active surface (of plates 51a, 51b)  of the upper tool (51a, 51b) is aligned with and next to the lower tool (53) to engage the film portion (61) with at least one support (7) and making at least one package (Para. 0070), 
wherein the at least one upper tool (51a, 51b) comprises a single upper tool (51a or 51b; note that each tool/plate can be viewed as a singular upper tool) movable along a predetermined trajectory lying (trajectory lying between depicted positions of 51a and 51b shown in Figure 3), in use condition of the apparatus (1), through vertical planes (note that the trajectories of the tools will lie in a normal plane of the axis “X” (perpendicular to axis “X”) and such a plane comprises a significant vertical component and therefore can be reasonably viewed as a “vertical plane” and note that the movement of the tools via the pistons 52a and 52b would also be within a vertical plane) at least between: 2First Named Inventor: Riccardo Palumbo Serial No: 16/771,283 
the first (position of 51b in Figure 2; see “Annotated View of Figures 2 and 3” below) and the second position (position of 51a in Figure 2) along the predetermined trajectory in order to define an outward stroke of the upper tool (51a or 51b), and 
the second (position of 51a in Figure 2) and the first position (position of 51b in Figure 2)  along the predetermined trajectory in order to define a return stroke of the upper tool (51a or 51b; note the “Annotated View of Figures 2 and 3” below).
    PNG
    media_image2.png
    362
    836
    media_image2.png
    Greyscale

Annotated View of Figures 2 and 3

However, Palumbo fails to explicitly disclose the predetermined trajectory of the upper tool between the first and second positions lies along a vertical plane in the manner as claimed. 
Attention can be brought to the teachings of Walter which include another packaging apparatus (1; Figure 1) that comprises an upper tool (9, 14; Figure 5) configured to receive a film portion (DZ) and apply the film portion (DZ) to a support (TB) and a movement device (transfer element 10) configured to drive the upper tool (9, 14) through a predetermined trajectory (see “PS” in Figure 5; note rotational movement and “up and down” movement via 10; see Col 5, lines  51-66) of the upper tool (9,14) between a first position (at magazine 8) and second position (P’’; Figure 5), wherein the predetermined trajectory (PS) lies along a vertical plane (see Figure 5). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the rotating cylinder drive of Palumbo such that the movement device causes the trajectory of the upper tools (both rotational and translational) to lie within the same vertical plane as taught by Walter. By modifying Palumbo in this manner, application of the film portions to the supports/containers can be carried out in a cyclical, continuous manner in an economical fashion while requiring low mechanical efforts as taught by Walter (see Col 1, line 64 through Col 2, line 2).  
  
Regarding Claim 7, Palumbo, as modified, discloses at least one actuator member (actuator of 50; see Para. 0054 which discloses cylinder 50 can be any form of rotating actuator and therefore the actuator thereof can be viewed as the “actuator member” while the output thereof and the connection with pistons 52a/52b can be viewed as the movement device) active on the movement device (of 50 and pistons 52a/52b) and capable of selectively moving the upper tool (51a, 51b) from the first position (shown as position of 51b in Figure 3) to the second position (shown as position of 51a in Figure 3) and from the second position (shown as position of 51a in Figure 3) to the first position (shown as position of 51b in Figure 3; Para. 0054).  

Regarding Claim 8, Palumbo, as modified, discloses the actuator member (of 50) is active on the driving member (i.e. output shaft of 50) and commands the driving member in rotation around the first rotation axis (“X”; Para. 0054).  

Regarding Claim 32, Palumbo, as modified, discloses the supplying station (3, 4) of the plastic film comprises an abutment plate (421) configured to define an abutment surface (421) of the portion of the film (61) at the predetermined pick-up position, wherein the abutment surface of the abutment plate (421) is substantially flat and arranged on a vertical plane (As shown in Figure 3; see Paras. 0060-0063).  

Regarding Claim 33, Palumbo, as modified, discloses the movement device (50) is configured so that: 8First Named Inventor: Riccardo Palumbo 
.Serial No: 16/771,283 when the upper tool (51a or 51b) is in the first position (position of 51b shown in Figure 3), the active surface of the upper tool (51a or 51b) is arranged, in use conditions of the apparatus, according to a vertical plane parallel to the abutment surface of the abutment plate (421; as shown in Figure 3); 
when the upper tool (51a or 51b) is in the second position (position of 51a shown in Figure 3), the active surface of the upper tool (51a or 51b) is arranged, in use conditions of the apparatus, according to a horizontal plane (as shown in Figure 3).  

Regarding Claim 35, Palumbo, as modified, discloses the lower tool (53) is movable (specifically 531) relative to the frame (10) at least between: 
a packaging position (Figures 5c and 5d) in which the lower tool (53) is aligned with the upper tool (51a or 51b), 
a loading position (Figures 5a and 5b), spaced from the packaging position (Figures 5c and 5d), in which the lower tool (53) is configured to receive the support (7; note that the lower tool 53 comprises a slidable element 531 that moves relative to the frame at a position in which it receives the support as shown in Figure 5b and a lower position in which the upper tool aligns with the lower tool and performs the sealing shown in Figure 5d and it is further noted that the claim does not require that the lower tool is not in alignment with the upper tool in the loading position).  

Regarding Claim 39, Palumbo, as modified, discloses a method for packaging at least one product (8; Figure 4) with the packaging apparatus (1; Figure 1) of claim 1 (see rejection above), the method comprising: 
arranging at least one support (7) supporting at least one product (8) on the lower tool (53) placed in the loading position (See Figures 5a-5b; Para. 0068), 
moving the lower tool (53) from the loading position (Figures 5a-5b) to the packaging position (Figures 5c-5d; Para. 0069), 
positioning the upper tool (51a or 51b) at the first position (position of 51b in Figure 2; see “Annotated View of Figures 2 and 3” above), 
picking up, with the upper tool (51a, 51b) in the first position, the film portion (61) from the supplying station (3, 4; Para. 0063), 
moving, by the movement device (of 50, 52a, 52b as modified in view of Walter (see above)), the upper tool (51a, 51b) from the first position to the second position (see “Annotated View of Figures 2 and 3” above; Para. 0054), 9First Named Inventor: Riccardo Palumbo Serial No: 16/771,283 
moving the lower tool (53) from the loading position (Figures 5a-5b) to the packaging position (Figures 5c-5d) such that upper tool (51a, 51b), in the second position, is aligned with and next to the lower tool (53; Para. 0070), 
engaging the film portion (61) with the support (7) for obtaining at least one package (Para. 0070).  


Regarding Claim 40, Palumbo, as modified, discloses the moving of the upper tool (51a, 51b) from the first position to the second position (See “Annotated View of Figures 2 and 3” above) and the moving of the lower tool (53) from the loading position (Figures 5a-5b) to the packaging position (Figures 5c-5d) are synchronized with each other (See Paras. 0068-0070 which discloses the operation of the upper tool while the lower tool is loaded and Para. 0078 discloses the synchronization of the machine as a whole and in order for the machine to operate as intended, these tools must be operated as claimed).  

Regarding Claim 41, Palumbo, as modified, discloses the engaging of the film portion (61) with the support (7) comprises:
holding the film portion (61) by the upper tool (51a, 51b) above the respective support (7; see Para. 0068, 0070; see abstract), 
heating the film portion (61) held above the respective support (7; Para. 0063 and see abstract), 
hermetically heat-sealing (“air tightly fixing”; abstract) the film portion (61) to at least one portion of the support (7) for defining a housing compartment of the package within which the product (8) is housed (see Para. 0031, 0070).

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-De Young (US PGPUB 2001/0000559) discloses a tray sealer arrangement with hinged connections
-Palumbo (US PGPUB 2016/0176598) discloses a similar packaging apparatus to Palumbo ‘4516 applied in the rejections above. 
-add movable lower tool. 
-Palumbo (US PGPUB 2016/0068288) discloses a packaging apparatus with a lower tool (46B) movable between loading and packaging positions. Further note that the reciprocating movement of the upper tool can be readily viewed as an outward and return stroke as claimed. 
-Akiyama (US Patent 5,161,791) and Remele (US Patent 3,939,625) disclose film portion application devices comprising a trajectory in a similar manner to that as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        5/16/2022